1                                                                                      JS-6
2
                                                        NOTE: CHANGES HAVE BEEN
                                                        MADE TO THIS DOCUMENT
3
4
5
6
7
8                             United States District Court
9                             Central District of California
10
     UNITED STATES OF AMERICA,                      No. 2:19-cv-00321-ODW (JCx)
11
                 Plaintiff,                         ORDER GRANTING CONSENT
12                                                  JUDGMENT OF FORFEITURE
                        v.
13
     $63,020.00 IN U.S. CURRENCY,
14
15               Defendant.

16
     KEITH WILLIAMS, PRESIDENT OF
17   109 SUPERSTORE MOTORS, INC.,
18               Claimant.
19
20         Pursuant to the stipulation and request of plaintiff United States of America and
21   claimant Keith Williams (“Williams”), the Court hereby enters this Consent Judgment of
22   Forfeiture containing the terms set forth below:
23         On or about January 15, 2019, Plaintiff United States of America (“the
24   Government,” “the United States of America” or “plaintiff”) filed a Verified First
25   Amended Complaint For Forfeiture alleging that defendant $63,020 in U.S. Currency (the
26   “defendant currency”), is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6). The
27   Government and Williams have made a stipulated request for the entry of this Consent
28   Judgment, resolving this action in its entirety.
1           Williams filed a claim on February 26, 2019 and an answer to the complaint on
2    April 8, 2019.
3           Other than Williams, no other person or entity has asserted a claim to the defendant
4    currency.
5           No other parties have appeared in this case and the time for filing claims and
6    answers has expired.
7           Williams now consents to the entry of a Consent Judgment of Forfeiture in favor of
8    plaintiff United States.
9           The Court, having been duly advised of and having considered the matter, and based
10   on the mutual consent of the United States of America and Williams,
11          IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
12          1.     As between the United States of America and Williams with respect to the
13   defendant currency, this Court has jurisdiction over the subject matter of this action and
14   the parties to this Consent Judgment of Forfeiture.
15          2.     As between the United States of America and Williams with respect to the
16   defendant currency, the Complaint for Forfeiture states a claim for relief pursuant to 21
17   U.S.C. § 881(a)(6).
18          3.     Notice of this action has been given and published as required by law. All
19   potential claimants to the defendant currency other than Williams are deemed to have
20   admitted the allegations of the Complaint for Forfeiture to be true with respect to the
21   defendant currency. The allegations set out in the Complaint are sufficient to establish a
22   basis for forfeiture.
23          4.     The sum of $9,453.00 only (without interest) shall be returned to Williams
24   through his counsel. The government shall have judgment as to the remainder of the
25   defendant currency (i.e., $53,567.00), plus any interest earned by the government on the
26   defendant currency since seizure, and no other right, title or interest shall exist therein.
27   The government shall dispose of the forfeited funds in accordance with law.
28          5.     The funds to be returned to Williams shall be paid through his counsel by
                                                   2
1    electronic transfer. Williams and his attorney shall provide all information and complete
2    all documents requested by the government to facilitate the transfer including, without
3    limitation, providing Williams’ social security or taxpayer identification number, the
4    identity of the bank, and the bank’s address, account name, account number, account type
5    and routing number for the account to which the transfer of funds is to be made.
6          6.     As between the United States of America and Williams with respect to the
7    defendant currency, (i) the Court finds that there was reasonable cause for the seizure of
8    the defendant currency and institution of these proceedings; and (ii) this judgment shall
9    be construed as a certificate of reasonable cause pursuant to 28 U.S.C. § 2465.
10         7.     Williams did not substantially prevail in this action, and the parties hereto
11   shall bear their own attorney fees and costs.
12
13    Dated: January 13, 2020
14
                                                            OTIS D. WRIGHT
15                                                   UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     3
